17-1049
    Ross v. Dempsey Uniform and Linen Supply


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 5th day of October, two thousand eighteen.

    PRESENT:
                PETER W. HALL,
                GERARD E. LYNCH,
                      Circuit Judges,
                VICTOR A. BOLDEN,*
                      District Judge.
    _____________________________________

    Paul Raymond Ross,

                               Plaintiff-Appellant,

                      v.                                                        17-1049

    Dempsey Uniform and Linen Supply,
    James F. Greenwald, Assistant Federal Public
    Defender, Matthew Brown, Senior United States
    Probation Officer in the Federal Probation
    Office in Syracuse, NY, Dorcas Brandon,
    Craig Benedict, Thomas McAvoy, Federal Court
    Judge, Robert Lyons, FBI Agent, Paul Bokol,
    Kristen Dempsey O’Donnell, Vice President of
    Dempsey Uniform and Linen Supply, Thomas
    O’Donnell, FBI Agent, Federal Public Defenders,
    in Syracuse, NY,

    * Judge Victor A. Bolden, of the United States District Court for the District of Connecticut,
    sitting by designation.
                  Defendants-Appellees.
_____________________________________

FOR PLAINTIFF-APPELLANT:                                               Paul Raymond Ross, pro se,
                                                                       Sidney, NY.

FOR DEFENDANTS-APPELLEES:                                              No appearance.


       Appeal from a judgment of the United States District Court for the Northern District

District of New York (Mordue, J.; Stewart, M.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Paul Raymond Ross, proceeding pro se, appeals the district court’s judgment

dismissing his complaint raising claims under, inter alia, 42 U.S.C. §§ 1983 and 1985 and Bivens

v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). We assume

the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues

on appeal.

       This Court reviews a § 1915(e)(2) dismissal de novo. Hardaway v. Hartford Pub. Works

Dep’t, 879 F.3d 486, 489 (2d Cir. 2018). The district court must liberally construe a pro se

complaint, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990), but nonetheless must dismiss the

complaint sua sponte if it is brought in forma pauperis and fails to state a claim on which relief

may be granted, 28 U.S.C. § 1915(e)(2)(B)(ii). Here, an independent review of the record and

relevant case law reveals that the district court properly dismissed the complaint for failure to state

a claim upon which relief may be granted. We affirm for substantially the reasons stated by the

magistrate judge in his thorough December 29, 2016, report and recommendation.


                                                  2
       We have considered all of Appellant’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                          FOR THE COURT:
                                          Catherine O=Hagan Wolfe, Clerk of Court